DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    613
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    827
    media_image2.png
    Greyscale


Drawings
The drawings submitted on June 7, 2021 are APPROVED.
Election/Restrictions
	Applicants’ election of 11/23/2020 without traverse is again acknowledged:

    PNG
    media_image3.png
    594
    647
    media_image3.png
    Greyscale

The election of species requirement with respect to the coil configuration was withdrawn. Accordingly, claim 6 has been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8,10 and 18 are rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventors regard as the invention. Evidence that claims 1-8,10 and 18 fail to correspond in scope with that which the inventors regard as the invention can be found in the reply filed June 7, 2021. In that paper, the inventors have stated:
It must also be borne in mind that the reason for using helical emulsion tubing in the claimed embodiments does not relate solely to heat transfer, although the use of helical tubing does provide benefits in terms of more efficient heat transfer from the firetube to the emulsion circulating in the helical tubing, as noted in the specification. The claimed embodiments are not directed simply to heating apparatus, but are directed more specifically to production separators for separating emulsion from petroleum wells into its petroleum liquid, petroleum gas, and water fractions. 
Heating of the circulating emulsion, although clearly an essential aspect of the separation process, is only one of the considerations in the inventors' selection of helical tubing for circulating emulsion within the separator vessel. As discussed in the specification, the efficiency of prior art separators using straight-run emulsion piping loops (such as in the separator apparatus shown in Figure 1) is hampered by turbulent flow that unavoidably develops as the emulsion flows through the short-radius elbows connecting the straight pipe sections. This turbulent flow tends to cause further comingling of the emulsion, which is counter to the primary purpose of the separator.

and this statement indicates that the invention is different from what is defined in the claim(s) because only limitations relating to a heat exchanger are claimed.
Surprisingly, Inventors argue a “separation process,” when only apparatus claims are presently under consideration; see for example, Inventors’ argument excerpted above, relating to, “an essential aspect of the separation process.” Only limitations related to a “heat exchange” APPARATUS are seen to be recited in pending/elected claims 1-8,10 and 18. Moreover, a review of the disclosure fails to suggest that any “separation” takes place in the claimed “separator” or “separator vessel.” Clearly, the Inventors fail to set forth the subject matter which the inventors regard as the invention.
1-8,10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured such that exhaust from the burner will flow,” as it appears in claim one.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of KIMMELL (US 2,582,134) and STAUFFER (US 6,085,701).
KIMMELL discloses a “separator” (i.e., heat exchanger) substantially as claimed; see separator vessel 2, a firetube (see Fig. 2),  burners 26 and 27, a  removable vessel head 11 and subassembly (left end of Fig. 1), KIMMELL does not disclose one or more “helical” coils surrounding the firetube, but rather, a tube bundle 32 surrounding the firetube as depicted in Fig. 3. 

    PNG
    media_image4.png
    432
    602
    media_image4.png
    Greyscale

	STAUFFER, in a similar heat exchanger device discloses a coil tube heater 22 surrounding a one piece cylindrical sleeve which in turn is associated with a burner and its exhaust. The coil tube heater is fabricated from tubing and formed into a coiled cylinder having a plurality of coil loops that are not fixed to any of the adjacent loops to allow for unfettered heat expansion. 

    PNG
    media_image5.png
    679
    519
    media_image5.png
    Greyscale

STAUFFER disclosure, it would have been obvious to one of ordinary skill in the art to modify the system of KIMMELL to employ a coil tube heater in order to allow for unfettered heat expansion. 
It is noted that many of the references of record employ coiled tubes to accomplish heat transfer. Claim 6, which specifies an elliptical coil shape, absent a showing of criticality or unexpected results specifically associated therewith, is not seen to constitute a patentably distinguishing limitation, but rather, an obvious variant of a  circular configuration.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of KIMMELL (US 2,582,134) and STAUFFER (US 6,085,701) as applied to claims 1,3-8 and 10 above, and further in view of CHADWICK (US 2012/0145373 A1).
KIMMELL does not appear to expressly disclose, “wherein the firetube is a single-cylinder firetube, and wherein the first firetube chamber and the second firetube chamber are semi-cylindrical chambers defined by a baffle plate bisecting the bore of the single-cylinder firetube between the first end of the single-cylinder firetube and a free end of the baffle plate disposed a selected distance away from the closed second end of the single-cylinder firetube.”
CHADWICK discloses a firetube body 32 that can be a generally open body, the interior of which is then fit with structure for directing the gases. Various internal gas-directing structure are illustrated in FIGS. 2A, 3A and 4. The gas-directing structure avoids short-circuiting of the flowpath 42 and maximizes gas contact with the body walls 38. With reference to FIG. 2A, the gas-directing structure can be a first dividing wall 40 extending partially along the hollow body 32, from a proximal end at the common header wall 34, from a location between the gas inlet 44 and outlet 48, to a distal end located short of the tube end 36 for forming the flowpath 42 within the body 32. 

    PNG
    media_image6.png
    630
    792
    media_image6.png
    Greyscale

	In view of the CHADWICK disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the apparatus of the references as combined above by incorporating a generally open fire tube body  (e.g., a “cylinder”), the interior of which is then fit with structure for directing the gases, such as a dividing wall 40, in order to direct fluids. In making this rejection, the inventors are reminded that a reference is available for ALL that it teaches, and not just 

Response to Arguments
The arguments submitted on both June 7th and July 3rd, 2021 have been carefully considered, but not found persuasive. The arguments presented are not commensurate with the scope of the claims. Applicant asserts, “The claimed embodiments are not directed simply to heating apparatus, but are directed more specifically to production separators for separating emulsion from petroleum wells into its petroleum liquid, petroleum gas, and water fractions.” Should Applicant intend the claims to be limited to “production separators for separating emulsion from petroleum wells into its petroleum liquid, petroleum gas, and water fractions,” then, the claims should positively recite structural limitations by which such separation can be effectuated, and not merely recite limitations related to heat exchange.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776